The judgment of the court was pronounced by
Eustis, C. J.
The plaintiff was the slave of Mrs. Guesnard. On the 20th of May, 1847, she sailed from this port for France, taking with her the plaintiff as her domestic servant. She sent the plaintiff back to Louisiana. The present suit is for the freedom of the plaintiff, on the ground of her having acquired it by her stay in France, where slavery does not exist. There was judgment for the defendant, and the plaintiff has appealed.
The plaintiff was taken to France for the purpose of her services in attending on her mistress, who was in ill health. She remained there during three months; and we are satisfied that the defendant in sending her back only carried out her original intention previous to her departure. But this is not material. By the act of 1846, it is provided that no slave shall be entitled to his or her freedom, under the pretence that he or she has been, with or without the consent of his or her owner, in a country where slavery does not exist, or in any of the States where slavery is prohibited.
Whatever may have been the rights of slaves acquired by the fact of going, with the consent of their masters, to countries where slavery did not exist, under the jurisprudence of this State previous to that statute we have already determined its provisions to be imperative in all cases occurring since its passage. Eugenie v. Preval, 2d Ann. 181. The statute merely enacts and establishes as law the rule laid down by Lord Stowell, in the case of the slave Grace, determined in the High Court of Admiralty of England. 2d Hazard's Adm. Rep. 94. This rule he deduces from general principles, and a rev-ifew of all the cases *697that had occurred in England previous to his decision. There can be no question as to the legislative power to regulate the condition of this class of persons within its jurisdiction, and to prescribe in what form and by what facts such condition shall be changed. Mary, f. w. c., v. D. L. Brown, ante p. 269. Hinds v. Brazeale, 2 Howard’s Miss. Rep. 837. Vick v. McDaniel, 3 Howard’s Miss. Rep. 337.
The judgment of the district court is therefore affirmed, with costs.